DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/20/2020, 03/31/2020, 04/07/2021 and 10/06/2021 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 02/20/2020 is entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a surround” , “a switchable region”, “a field”, “a border” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
	Claim 5 is objected to because of the following informalities:  
Claim 5 does not have a transitional phrase (see MPEP 2111.03).  For examination purposes examiner will assume that the claim limitations are intended to be open-ended. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US PUB 20040257962; herein after “Walker”, cited in IDS) in view of SAGHAFI SAIEDEH (WO 2015010783 A1; herein after “Saghafi”, cited in IDS, Espacenet machine translation attached).	
Walker and Saghafi disclose immersion objective. Therefore, they are analogous art.

Regarding claim 1, Walker teaches a microscope objective (an objective lens, 110, FIGS. 8(a)-(b)) for imaging a sample using a microscope (i.e., fluorescent confocal microscope images of recorded data bits using a 1.4 NA oil immersion microscope objective lens, para. [0051], FIG. 14), the microscope objective comprising a front lens (singlet objective 110) enclosed by a surround (an optics holder 158) and is configured for microscopy with an immersion liquid (liquid gap 150) (para. [0098], FIG. 8(a)), wherein the front lens and/or the surround thereof are switchable between a state that repels (a hydrophobic or repellent coating 154) the immersion liquid and a state that does not repel (an "air knife" 156) the immersion liquid (i.e., coating 154 can be used in a state that repels and the air knife 156 in a state that does not repel (as shown in FIGS. 8(a)-(b), further, air, water or oil-based liquids (multi-immersion objective(s) are being used, para. [0087] and [0098]-[0099])).
	Walker teaches all limitations except for explicit teaching of the front lens and/or the surround thereof are switchable between a state that repels the immersion liquid and a state that does not repel.	
However, in a related field of endeavor Saghafi teaches: 
The correction system may also include one or more other immersion media immersion caps (switchable) with one or more other predetermined refractive indices, para. [0046].
The immersion caps are designed in particular in such a way that, when they are used as intended, the window component of each immersion cap has a different, predetermined distance from the objective for which the correction system is intended and designed. The intended use includes, in particular, the arrangement of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker such that the arrangement of the respective immersion cap that is pushed or screwed completely onto the objective (switchable caps) for which the correction system is provided and designed as taught by Saghafi, for the purpose of having an objective lens in the intended use and at a predetermined wavelength or within a predetermined wavelength range has minimal aberrations or approximately no aberrations and thus the maximum possible imaging performance and resolution.

Regarding claim 5, Walker teaches a sample carrier or cover slip for examining a sample, to be disposed on the sample carrier or under the cover slip, by microscopy (i.e., a system 100 (e.g., a fluorescent confocal microscope, FIG. 2(b)) to record data (sample) onto a recording medium 112 (a sample carrier or cover slip), which may be, e.g., a disk, para. [0064] and [0098], FIGS. 1 & 8(a)), wherein the sample carrier or the cover slip is switchable between a state that repels an immersion liquid and a state that does not repel the immersion liquid (i.e., coating 154 can be used in a state that repels and the air knife 156 in a state that does not repel as shown in FIGS. 8(a)-(b) including the recording medium 112, further, air, water or oil-based liquids (multi-immersion objective(s) are being used, para. [0087] and [0098]-[0099])).

However, in a related field of endeavor Saghafi teaches: 
The correction system may also include one or more other immersion media immersion caps (switchable) with one or more other predetermined refractive indices, para. [0046].
The immersion caps are designed in particular in such a way that, when they are used as intended, the window component of each immersion cap has a different, predetermined distance from the objective for which the correction system is intended and designed. The intended use includes, in particular, the arrangement of the respective immersion cap that is pushed or screwed completely onto the objective (switchable caps) for which the correction system is provided and designed, para. [0047].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker such that the arrangement of the respective immersion cap that is pushed or screwed completely onto the objective (switchable caps) for which the correction system is provided and designed as taught by Saghafi, for the purpose of having an objective lens in the intended use and at a predetermined wavelength or within a predetermined wavelength range has minimal aberrations or approximately no aberrations and thus the maximum possible imaging performance and resolution.

Regarding claim 6, Walker teaches the state that does not repel the immersion liquid is a state that attracts the immersion liquid (i.e., In FIG. 8(a), a hydrophilic or attractive coating 152 (does not repel) is applied to the face of the objective lens 110 that is in physical contact with the liquid gap 150 (immersion liquid), [0098], FIG. 8(a)).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Saghafi, and further in view of Komatsu et al. (US PUB 20050179997; herein after “Komatsu”).

Regarding claim 7, Walker teach a microscope comprising a microscope objective as claimed in claim 1, and the microscope objective into the state that repels the immersion liquid (as set forth in claim 1 above).
Walker in view of Saghafi fails to teach a control device that is configured to clean the immersion liquid off the microscope objective following the completion of a microscopy process by virtue of switching the microscope objective into the state that repels the immersion liquid.
However, in a related field of endeavor Komatsu teaches the liquid 40 (immersion medium) is supplied by a liquid supplier 49 through a discharge nozzle 50, and collected by a liquid collector 52 through an absorbing nozzle 51(a drainage channel), the tips of the discharge nozzle 50 and the absorbing nozzle 51 are arranged adjacent to the slope in the vicinity of the tip of the objective lens 48, para. [0069], FIG. 1.


Regarding claim 9, Walker teaches a method for examining a sample by microscopy using a microscope in a microscopy process (i.e., fluorescent confocal microscope images of recorded data bits using a 1.4 NA oil immersion microscope objective lens, para. [0051], FIG. 14), wherein use is made of a microscope objective that comprises a front lens (singlet objective 110) enclosed by a surround (an optics holder 158) and that is used for microscopy with an immersion liquid (liquid gap 150) (para. [0098], FIG. 8(a)), comprising: switching the front lens and/or the surround between a state that repels the immersion liquid and a state that does not repel the immersion liquid, and cleaning the immersion liquid off of the microscope objective following the completion of the microscopy process by switching the microscope objective into the state that repels the immersion liquid (i.e., coating 154 can be used in a state that repels and the air knife 156 in a state that does not repel (as shown in FIGS. 8(a)-(b), further, air, water or oil-based liquids (multi-immersion objective(s) are being used, para. [0087] and [0098]-[0099])).
	Walker teaches all limitations except for explicit teaching of switching the front lens and/or the surround between a state that repels the immersion liquid and a state 
However, in a related field of endeavor Saghafi teaches: 
The correction system may also include one or more other immersion media immersion caps (switchable) with one or more other predetermined refractive indices, para. [0046].
The immersion caps are designed in particular in such a way that, when they are used as intended, the window component of each immersion cap has a different, predetermined distance from the objective for which the correction system is intended and designed. The intended use includes, in particular, the arrangement of the respective immersion cap that is pushed or screwed completely onto the objective (switchable caps) for which the correction system is provided and designed, para. [0047].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker such that the arrangement of the respective immersion cap that is pushed or screwed completely onto the objective (switchable caps) for which the correction system is provided and designed as taught by Saghafi, for the purpose of having an objective lens in the intended use and at a predetermined wavelength or within a predetermined wavelength range has minimal aberrations or approximately no aberrations and thus the maximum possible imaging performance and resolution.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker in view of Saghafi such that the liquid (immersion medium) is collected by a liquid collector through an absorbing nozzle (a drainage channel) as taught by Komatsu, for the purpose of discharge the given amount of the liquid through the tip of the discharge nozzle.

Allowable Subject Matter
Claims 2-4, 8  and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art does not teach, or renders obvious, regarding a switchable region of the front lens and/or the surround thereof is provided with a border that permanently repels the immersion liquid, wherein a field which extends away from the front lens and which acts as a drainage channel for repelled immersion liquid is not repulsive..

Regarding claim 8, the prior art does not teach, or renders obvious, regarding a sample carrier or cover slip, switchable between a state the repels the immersion liquid and a state that does not repel the immersion liquid, and wherein the control device is configured to locate a region to be imaged on the sample, to switch the sample carrier or the cover slip into the state that repels the immersion liquid, at the same time switch the microscope objective into the state that does not repel the immersion liquid and displace the microscope objective and the sample relative to one another, and, after setting the region to be imaged on the sample, to switch the sample carrier or the cover slip into the state that does not repel the immersion liquid and to image by microscopy the region of the sample to be imaged.
Claim 11 depend upon allowable claim 8.
Regarding claim 10, the prior art does not teach, or renders obvious, regarding a state of a sample carrier or cover slip, for the purposes of locating a region to be imaged on the sample, into a state that repels the immersion liquid, at the same time the microscope objective is switched into the state that does not repel the immersion liquid, displacing the microscope objective and the sample relative to one another, switching the sample carrier or cover slip into the state that does not repel the immersion liquid, after the region to be imaged on the sample has been set, and imaging the region of the sample to be imaged by microscopy.
Claim 12 depend upon allowable claim 10.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
February 12, 2022